EXHIBIT 32 Certificate pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Torvec, Inc. (“Torvec”) on Form 10-K for the period ending December31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Richard A. Kaplan, chief executive officer and principal accounting officer, of Torvec, Inc. certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Torvec, Inc. March 8, 2016 /s/ Richard A. Kaplan Richard A. Kaplan Chief Executive Officer March 8, 2016 /s/ Kathleen A. Browne Kathleen A. Browne Principal Accounting Officer Issuer Statement A signed original of this written statement required by Section906 has been provided to Torvec, Inc. and will be retained by Torvec, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
